Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 29-31 & 53-64, drawn to a method for sealing a tissue site, classified in A61F 13/0269.
II.	Claims 65-70, drawn to a dressing for treating a tissue site, classified in A61F 13/00068.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product of Invention II can be used in a materially different process than that of Invention I since the dressing can be applied to something other than epidermis.

This application contains claims directed to the following patentably distinct species:
Group 1:
	Species A:	Figs. 1A-1B
	Species B:	Figs. 2A-2B
The species of Group 1 are independent or distinct because they are each directed to a different configuration of the sealing tape requiring different method of application for sealing the sealing member/drape.  For example, Species A requires the sealing tape to be configured and applied to partially couple to both sealing member/drape and the epidermis while Species B requires the sealing tape to be configured and applied to be coupled between the sealing 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Group 1, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 29 is generic to Invention I and claims 65 and 28 are generic to Invention II.

This application further contains claims directed to the following patentably distinct species:
Group 2:
Species a:	Figs. 3-4B
Species b:	Figs. 5-8
The species of Group 2 are independent or distinct because they are each directed to a different embodiment of the sealing tape comprising mutually exclusive characteristics.  For example, Species a requires the bonding adhesive to be coupled to the film layer and the sealing adhesive to be coupled to the bonding adhesive wherein portions of the sealing adhesive are removed to expose the bonding adhesive therethrough while Species b requires both the sealing adhesive and the bonding adhesive to be disposed on the film layer such that they cover different portions of the film layer.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Group 2, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 29 is generic to Invention I and claims 65 and 28 are generic to Invention II.


Group 3:
	Species i:	Fig. 9
	Species ii:	Fig. 10
	Species iii:	Fig. 11
	Species iv:	Fig. 12
	Species v:	Fig. 13
	Species vi:	Fig. 14
	Species vii:	Fig. 15
The species of Group 3 are independent or distinct because they are each directed to a different pattern of adhesive.  For example, Species i requires two rows of apertures that are offset from each other, Species ii requires an evenly distributed pattern of apertures with some forming edge apertures, Species iii requires a central row of apertures, Species iv required two rows of apertures along edges of the tape, Species v requires two strips of sealing adhesive along edges of the tape, Species vi requires a strip of sealing adhesive along an edge of the tape and a strip of sealing adhesive along a center of the tape, while Species vii requires a wave pattern.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Group 3, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 29 is generic to Invention I but no claims are generic to Invention II.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions and/or species have acquired a separate status in the art in view of their different classifications; and/or
the inventions and/or species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions and/or species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention and/or species would not likely be applicable to another invention and/or species; and/or
the inventions and/or species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and species from each of Groups 1-3 to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, species, or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of invention and/or species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must 
Should Applicant traverse on the ground that the inventions, species, and/or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions and/or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention and/or species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional inventions and/or species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention and/or species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/28/2021